United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3625
                                    ___________

Charles Armstrong,                   *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the Eastern
Johnathan Ford; Nathaniel Murdock;   * District of Missouri.
Midland Manors,                      *
                                     *        (UNPUBLISHED)
            Appellees.               *
                                ___________

                           Submitted: December 22, 2000

                                Filed: January 5, 2001
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Charles Armstrong appeals the district court’s1 order dismissing his pro se civil
rights complaint against private-party defendants. After careful review of the record,
we conclude that Mr. Armstrong’s complaint was frivolous and failed to state a claim.
See 28 U.S.C. § 1915(e)(2)(B)(i), (ii); Fed. R. Civ. P. 8(a)(2), (e)(1); Bray v.


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Alexandria Women’s Health Clinic, 506 U.S. 263, 267-68 (1993); West v. Atkins, 487
U.S. 42, 48 (1988); Johnson v. Outboard Marine Corp., 172 F.3d 531, 536 (8th Cir.
1999). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-